DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 have been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 recites:
An image sensor, comprising:
a pixel array including a plurality of pixels connected to a plurality of row lines and a plurality of column lines:
a sampling circuit including a plurality of comparators, each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator:
a plurality of phase shift code generators. each of the plurality of phase shift code generators configured to output a phase shift code:
a clock gating circuit configured to supply a clock to each of the plurality of phase shift code generators; and
a counter configured to receive the phase shift code from one of the plurality of phase shift code generators which receives the clock supplied by the power gating circuit, latch a digital code corresponding to the phase shift code, and output the digital code.
The examiner noted that claim 11 is directed to the use of a clock gating circuit (Claim 1 is directed to a power gating circuit).  However, the claims also includes the limitations “a counter configured to receive the phase shift code from one of the plurality of phase shift code generators which receives the clock supplied by the power gating circuit, latch a digital code corresponding to the phase shift code, and output the digital code” which refers to a power gating circuit not previously recited in the claim.  The Examiner believes that the applicant intention is to claim “a counter configured to receive the phase shift code from one of the plurality of phase shift code generators which receives the clock supplied by the clock gating circuit, latch a digital code corresponding to the phase shift code, and output the digital code” and for examination purposes, is interpreting the limitations that way in this office action.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,212,472 B2 in view of Shimomura, US 2009/0026352 A1. 
Regarding claim 1, claim 1 recites:
An image sensor (Same as “An image sensor” in claim 1 of the patent), comprising:
a plurality of phase shift code generators, each of the plurality of phase shift code
generators configured to output a phase shift code (Similar to “a plurality of phase shift code generators, wherein each of the plurality of phase shift code generators outputs a phase shift code” in claim 1 of the patent):
a power gating circuit configured to supply a power to each of the plurality of phase shift code generators (Similar to “a power gating circuit for controlling a supply of power to each of the plurality of phase shift code generators in response to a second control signal” in claim 3 of the patent): and
a counter configured to receive the phase shift code from one of the plurality of phase shift code generators (Similar to “a counter for receiving the phase shift code from at least one of the plurality of phase shift code generators, receiving the test data from the test data selection circuit” in claim 1 of the patent) which receives the power supplied by the power gating circuit (Note that claim 3 of the patent requires that the power gating circuit for controls a supply of power to each of the plurality of phase shift code generators), latch a digital code corresponding to the phase shift code, and output the digital code (Similar to “latching a digital code corresponding to the test pattern using the phase shift code, and outputting the digital code” in claim 1 of the patent).
Claims 1-3 of the patent fail to require a pixel array including a plurality of pixels connected to a plurality of row lines and a plurality of column lines; and
a sampling circuit including a plurality of comparators, each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator.
However, Shimomura discloses an image sensor (Fig. 5), comprising:
a pixel array (102) including a plurality of pixels (101) connected to a plurality of row lines (See fig. 5) and a plurality of column lines (103);
a sampling circuit including a plurality of comparators (107), each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator (105) (See fig. 5; ¶ 0100):
a phase shift code generator (112) configured to output a phase shift code (¶ 0098);
a clock gating circuit (120) configured to supply a clock to the phase shift code generator (¶ 0099); and
a counter (See AD conversion circuit, which includes a latches 408 and counters 208) configured to receive the phase shift code from the phase shift code generator which receives the clock supplied by the clock gating circuit (¶ 0098-0100), latch a digital code corresponding to the phase shift code (¶ 0098-0100), and output the digital code (¶ 0098-0100).
Therefore, after considering the teaching of Shimomura, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application, to have the sensor including a pixel array including a plurality of pixels connected to a plurality of row lines and a plurality of column lines; and a sampling circuit including a plurality of comparators, each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator.  The motivation to do so would have been to allow capturing an image while allowing digitizing the received image as can be appreciated from Shimomura (¶ 0078-0079 and 0098-0101).

Regarding claim 8, claims1-3 in view of Shimomura further require a clock gating circuit configured to supply a clock to each of the plurality of phase shift code generators (Shimomura teaches a clock gating circuit (120) configured to supply a clock to the phase shift code generator (¶ 0099)).

Regarding claim 11, claim 11 recites:
An image sensor (Same as “An image sensor” in claim 1 of the patent), comprising:
a plurality of phase shift code generators, each of the plurality of phase shift code generators configured to output a phase shift code (Similar to “a plurality of phase shift code generators, wherein each of the plurality of phase shift code generators outputs a phase shift code” in claim 1 of the patent):
a clock gating circuit configured to supply a clock to each of the plurality of phase shift code generators (Similar to “a clock gating circuit for controlling a supply of clock to each of the plurality of phase shift code generators in response to a second control signal” in claim 4 of the patent): and
a counter configured to receive the phase shift code from one of the plurality of phase shift code generators (Similar to “a counter for receiving the phase shift code from at least one of the plurality of phase shift code generators, receiving the test data from the test data selection circuit” in claim 1 of the patent) which receives the clock supplied by the power gating circuit (Note that claim 4 of the patent requires that the power gating circuit for controls a supply of clock to each of the plurality of phase shift code generators), latch a digital code corresponding to the phase shift code, and output the digital code (Similar to “latching a digital code corresponding to the test pattern using the phase shift code, and outputting the digital code” in claim 1 of the patent).
Claims 1, 2 and 4 of the patent fail to require a pixel array including a plurality of pixels connected to a plurality of row lines and a plurality of column lines; and
a sampling circuit including a plurality of comparators, each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator.
However, Shimomura discloses an image sensor (Fig. 5), comprising:
a pixel array (102) including a plurality of pixels (101) connected to a plurality of row lines (See fig. 5) and a plurality of column lines (103);
a sampling circuit including a plurality of comparators (107), each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator (105) (See fig. 5; ¶ 0100):
a phase shift code generator (112) configured to output a phase shift code (¶ 0098);
a clock gating circuit (120) configured to supply a clock to the phase shift code generator (¶ 0099); and
a counter (See AD conversion circuit, which includes a latches 408 and counters 208) configured to receive the phase shift code from the phase shift code generator which receives the clock supplied by the clock gating circuit (¶ 0098-0100), latch a digital code corresponding to the phase shift code (¶ 0098-0100), and output the digital code (¶ 0098-0100).
Therefore, after considering the teaching of Shimomura, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application, to have the sensor including a pixel array including a plurality of pixels connected to a plurality of row lines and a plurality of column lines; and a sampling circuit including a plurality of comparators, each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator.  The motivation to do so would have been to allow capturing an image while allowing digitizing the received image as can be appreciated from Shimomura (¶ 0078-0079 and 0098-0101).

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, the main reason for indication of allowance is because in the prior art of record, Shimomura discloses an image sensor (Fig. 5), comprising: a pixel array (102) including a plurality of pixels (101) connected to a plurality of row lines (See fig. 5) and a plurality of column lines (103); a sampling circuit including a plurality of comparators (107), each of the plurality of comparators including a first input terminal connected to one of the plurality of column lines and a second input terminal connected to a ramp voltage generator (105) (See fig. 5; ¶ 0100): a phase shift code generator (112) configured to output a phase shift code (¶ 0098); a clock gating circuit (120) configured to supply a clock to the phase shift code generator (¶ 0099); and a counter (See AD conversion circuit, which includes a latches 408 and counters 208) configured to receive the phase shift code from the phase shift code generator which receives the clock supplied by the clock gating circuit (¶ 0098-0100), latch a digital code corresponding to the phase shift code (¶ 0098-0100), and output the digital code (¶ 0098-0100).  However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the claim, resetting a plurality of phase shift code generators, each of the plurality of phase shift code generators configured to output a phase shift code; maintaining the phase shift code output by the one of the plurality of phase shift code generators, at a first time point; latching, by a counter, a first digital code corresponding to the phase shift code  maintained after the first time point, at a second time point in which test data is inputted to the counter including a plurality of latches: resetting the plurality of phase shift code generators; maintaining the phase shift code output by the one of the plurality of phase shift code generators, at a third time point; latching, by the counter, a second digital code corresponding to the phase shift code maintained after the third time point, at a fourth time point in which the test data is inputted to the counter including a plurality of latches; and determining whether the one of the plurality of phase shift code generators is selected or not, by comparing a test pattern corresponding to the test data with a data pattern corresponding to a difference between the first digital code and the second digital code as claimed.

Claims 2-7, 9, 10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 9, 2022